Title: From George Washington to Clement Biddle, 3 July 1797
From: Washington, George
To: Biddle, Clement



Dear Sir,
Mount Vernon 3d July 1797

I presume my letter, enclosing the Power of Attorney, had reached your hands before your favor of the 20th Ulto was dispatched, altho’ the rect thereof was not acknowledged; and that the latter has enabled you to draw the interest of my Certificates at the Bank. Presuming on this, the letter to Mr McAlpan is sent, and open for yr perusal.
Mr Morse having sent me his American Gazetteer, supercedes the necessity of your purchasing one for me. The Keys sent by Mr Aikens are returned, being too large, and of course useless to me, although they may be otherwise to him. With esteem I am Dear Sir Yr Obedt Hble Servt

Go: Washington


P.S. When paid, please to send McAlpins acct to me.

